DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 
Claim(s) 1-14 have been withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20, in the reply filed on 02/08/2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected paste composition (Group I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0373913, Yang et al.
Regarding claim 15
Yang teaches a solar cell including an inorganic composition (corresponding to a glass component within a paste composition) [Fig. 5, paragraphs 0022 and 0033-0036], the solar cell comprising: 
a semiconductor substrate (corresponding to p-type silicon substrate 10) [Fig. 5 and paragraph 0011]; 
a conductivity type region (corresponding to n-type diffusion layer 20) formed in or on the semiconductor substrate (10) [Fig. 5 and paragraph 0012]; and 
an electrode (501) connected to the conductivity type region (20) [Fig. 5 and paragraph 0020], wherein 
the electrode (501) includes a conductive material (silver) and a plurality of metal compounds including a gallium compound including gallium (the electrode composition includes a glass frit component comprising a plurality of metal compound including a gallium compound) [paragraphs 0022, 0025, 0034-0036 and 0056].
Regarding claim 16
Yang teaches the solar cell as set forth above, wherein gallium compound is included as a component of a main network former of the inorganic composition (the gallium compound is added to adjust contact properties and to design a glass component with suitable characteristics) [paragraphs 0056-0057], and wherein the 
Regarding claim 17
Yang teaches the solar cell as set forth above, wherein a weight portion of the lead compound is equal to or greater than a weight portion of the gallium compound in the inorganic composition (the lead compound is present in an amount of 55-88% while the gallium compound is in an amount of 0 mol % or more and 15 mole % or less) [paragraph 0057].
The court has held that when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art [see MPEP 2131.03].
Regarding claim 18
Yang teaches the solar cell as set forth above, wherein the plurality of metal compounds further include an additional metal compound other than the gallium compound and a lead compound (e.g., Al2O3) [paragraphs 0036 and 0056-0057].
Regarding claim 19
Yang teaches the solar cell as set forth above, wherein a weight portion of the gallium compound is larger than a weight portion of a first metal compound having a largest weight portion among the additional metal compound (the weight portion of Al2O3 is from 1-11 wt% while the weight portion of Ga2O3 is 0 mol % or more and 15 mole % or less) [paragraphs 0036 and 0057].
The court has held that when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art [see MPEP 2131.03].
Regarding claim 20
Yang teaches the solar cell as set forth above, wherein the inorganic composition is a glass frit [paragraphs 0035-0036], wherein the plurality of metal compounds each are composed of a metal oxide .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0069498, Cho et al. teaches an electrode paste composition comprising a glass frit including metal compounds such as PbO, Ga2O3, Al2O3, among others [paragraphs 0063-0064].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721